DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-19 are objected to because of the following informalities:  Each claim should begin with “The”.  Appropriate correction is required.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (see, for example, pages 20 and 25). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, and 3-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The claims are directed to a method of determining the safety of a gene therapy vector including: 
infecting a culture of induced pluripotent stem cells with a gene therapy vector; 
allowing the induced pluripotent stem cells to differentiate, wherein the cells are infected with gene therapy vector at the start of culture and at least once during differentiation; 
extracting nucleic acids from the infected cells; and 

For the infecting step, it is not clear how many induced pluripotent stem cells are need in culture for the assay to be performed successfully
For the extracting step, it is not clear which nucleic acids the claim refers to.  For example, does the claim refer to total DNA, integrated genes, RNA, to the nucleic acids carried by the vector, etc.?
For the analyzing step, there is no mention of the type of analysis that is necessary to determine safety or what outcomes/results of the analysis determines safety (e.g., integration in a non-coding region). 
Given the breadth of the claims, the lack of guidance in the specification, and the lack of predictability of the art, it would require undue experimentation for one skilled in the art to use the claimed composition and method.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 3-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  

infecting a culture of induced pluripotent stem cells with a gene therapy vector; 
allowing the induced pluripotent stem cells to differentiate, wherein the cells are infected with gene therapy vector at the start of culture and at least once during differentiation; 
extracting nucleic acids from the infected cells; and 
analyzing the nucleic acids to measure and/or determine adverse effects of integration of nucleic acid from the vector.
The claim does not state the type of analysis that is necessary to determine safety or what outcomes/results of the analysis determines safety (e.g., integration in a non-coding region).  Moreover, the correlation between the analysis of the nucleic acids and how to determine adverse effects of integration of nucleic acid from the vector is missing in the claim. Further, it is not clear how many induced pluripotent stem cells are need in culture for the assay to be performed successfully.  For the extracting step, it is not clear which nucleic acids the claim refers to.  For example, does the claim refer to total DNA, integrated genes, RNA, to the nucleic acids carried by the vector, etc.?
Accordingly, one of ordinary skill in the art cannot determine the metes and bounds of the claims. 

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 11, from which claim 13 depends, states that the vector is a retrovirus.  Claim 13 states that the vector is an adeno-associated virus.  Claim 13 does not further limit or describe a retroviral vector.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/NICOLE KINSEY WHITE/Primary Examiner, Art Unit 1648